Citation Nr: 1825966	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea, and to include as secondary to sinusitis.

2.  Entitlement to service connection for a pulmonary disability, to include sarcoidosis claimed as the result of chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1995, with service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for obstructive sleep apnea, and which denied service connection for sarcoidosis.  The Veteran appeared at an April 2013 hearing before a Veterans Law Judge at the RO.  A hearing of that transcript is of record.

In March 2014, the Board determined that new and material evidence had been received to reopen the claim for service connected for obstructive sleep apnea, and remanded that issue and the issue of entitlement to service connection for sarcoidosis to the RO for additional development.

In April 2016, the Veteran requested an additional Board hearing after being informed that the Veterans Law Judge who had conducted the April 2013 Board hearing was unavailable to participate in a decision in the appeal.  The Veteran testified before the undersigned at a September 2016 hearing.  A transcript of that hearing is of record.


REMAND

Although the Board regrets further delay, remand is necessary to ensure compliance with previous remand directives and proper development.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2017 remand, the Board cited deficiencies in a May 2014 VA examination report, including that the examiner did not address a medical article submitted by the Veteran indicating that sinus disabilities are a risk factor for the onset of sleep apnea, or discuss the testimony of the Veteran and spouse regarding service-connected sinusitis preventing the proper treatment of obstructive sleep apnea, and therefore aggravating it.  The Board found that additional VA examination was necessary because of the cited deficiencies in the May 2014 VA examination.  A VA examination was conducted in April 2017.  However the examiner did not address the medical article submitted by the Veteran, or the testimony of the Veteran or spouse regarding aggravation of sleep apnea.  Therefore, the Board must remand the claim to obtain opinions which address the requested evidence of record in compliance with the prior remand.

The Board finds that the issues of entitlement to service connection for sarcoidosis and obstructive sleep apnea are inextricably intertwined, and the sarcoidosis claim must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any sleep disability, including sleep apnea, and any pulmonary disability, including sarcoidosis.  The examiner must review the record, including the June 2017 private medical opinion from G.U., and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea and pulmonary disabilities found.  

(b)  Is it at least as likely as not that service-connected sinusitis affects or inhibits the treatment of any identified sleep apnea, to include the use of a CPAP machine, which results in aggravation of sleep apnea?

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea had its onset during active service or is related to any incident of service?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea is due to or the result of the service-connected sinusitis?  In providing a rationale, the examiner is asked to specifically address the medical article submitted by the Veteran indicating that sinus disabilities are a risk factor for the onset of sleep apnea.

(e)  Is it at least as likely as not (50 percent probability or greater) that any identified sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected sinusitis?  In providing a rationale, the examiner is asked to specifically address the testimony of the Veteran and his spouse regarding service-connected sinusitis preventing the proper treatment of obstructive sleep apnea, and thereby aggravating it.

(f)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, had its onset during active service or is related to any incident of service?  

(g)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, is due to or the result of service-connected sinusitis?  

(h)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability, to include sarcoidosis, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to service-connected sinusitis?  

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

